Brady, J.
The issue in this case was submitted to the jury by the learned judge presiding, in strict accordance with the views expressed by the general term when this case was before it ■ heretofore. The charge was clear and explicit, and no exception was taken to it, and no request to charge made. The verdict, upon the legal propositions ennunciated as suggested, is sustained by the evidence, and the exceptions taken during the trial furnish no reason for disturbing the judgment. In other words, unless the ruling of the general term is erroneous, the liability of the decedent’s estate is beyond doubt, on the finding of the jury made herein.
For these reasons the judgment must be affirmed, with costs.
Davis, P. J., concurs.